DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 2nd, 2022 has been entered. Claims 1 and 2 have been amended. Claims 1-8 remain pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hopman et al. (US 9511954) in view of Koetje et al. (US 9624043). 
Regarding claim 1, Hopman et al. (US 9511954) teaches a sorting system for sorting parcels (Col. 1 lines 17-18) or other postal articles of the parcel or packet type (Fig. 1 #5 “article”), the sorting system comprising: 
- a first parcel conveyor (Fig. 1 #7 “conveyor”) configured to receive said parcels or other postal articles (Col. 4 lines 64-66), said first conveyor suitable for conveying the parcels in series in a certain conveying direction (Fig. 1 X “conveying direction”); and 
- a single second parcel conveyor (Col. 4 lines 58-61) which is a looped conveyor (Col. 4 lines 59-61 “endless belt or chain”) extending above a plurality of sorting outlets (Fig. 7 #9 “receivers”) that is suitable for conveying the parcels or other postal articles in series (Fig. 2 shows articles #5 conveyed in series), said single second conveyor being a tray conveyor having trays (Fig. 1 #3 “tray”) distributed in series (Fig. 2 shows trays #3 conveyed in series) and at constant pitch (Fig. 2 shows trays #3 at constant pitch), said single second conveyor configured to sort said parcels or other postal articles into sorting outlets; 
wherein said first conveyor and said single second conveyors have respective conveying portions via which the first conveyor (Fig. 1 #7 “conveyor”) feeds the single second conveyor with parcels (Col. 4 lines 62-66), each of said trays (Fig. 1 #3 “tray”) being mounted to pivot between a tilted position (Col. 4 lines 54-56 “downward position”), in which it is tilted down along the conveying direction (Fig. 7 trays #3 tilted down along direction X), and a level position (Col. 4 lines 54-56 “laying position”) in which it is brought up to the horizontal (Fig. 7 trays #3 brought up to horizontal after being tilted down); 
wherein said sorting system further comprises: 
- a first mechanical member (Col. 6 lines 49-50 “guide structure”) configured to cooperate with the trays (Fig. 1 #3 “tray”) when they come into said conveying portion of the single second conveyor in order to cause them to pivot into the level positions in which they are brought up to the horizontal (Col. 6 lines 46-51); and 
- a second mechanical member (Fig. 7 #12 “guide”) configured to cooperate with the trays (Fig. 1 #3 “tray”) when they leave said conveying portion of the single second conveyor in order to cause them to pivot into the tilted positions (Col. 6 lines 46-49). 
Hopman et al. (US 9511954) lacks teaching said first conveyor and said single second conveyor having respective contiguous and parallel conveying portions, wherein each of the trays of said single second conveyor is flush with the first conveyor in the level position. Additionally, Hopman et al. lacks teaching an injection device mounted on a conveying portion of the first conveyor and comprising piston pushers suitable for moving in said conveying direction in register with and synchronously with the trays of the single second conveyor, and for moving transversely relative to said conveying direction so as to transfer the parcels or articles in crosswise translation from the first conveyor to the trays.
Koetje et al. (US 9624043) teaches a sorting system for sorting parcels (Col. 1 lines 14-19) comprising a first conveyor (Fig. 5 #18) and a single second conveyor (Fig. 5 #16) having respective contiguous and parallel conveying portions (Fig. 5 contiguous and parallel portions of #16, 18), wherein said single second conveyor is flush with the first conveyor in the level position (Col. 6 lines 54-56), and an injection device (Fig. 5 #32) mounted on a conveying portion of the first conveyor (Fig. 7 #32 mounted on #18) and comprising piston pushers (Col. 7 lines 53-61) suitable for moving in said conveying direction (Col. 6 line 61-Col. 7 line 3) in register with and synchronously with the single second conveyor (Col. 8 lines 36-40), and for moving transversely relative to said conveying direction (Col. 7 lines 2-3) so as to transfer the parcels or articles in crosswise translation from the first conveyor to the single second conveyor (Col. 7 lines 36-41). Koetje et al. (US 9624043) states that the pushers travel in a longitudinal line to laterally push an article without substantial rotation of that article (Col. 7 lines 53-55), therefore providing a more stable and controllable movement of items.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hopman et al. (US 9511954) to include said first conveyor and said single second conveyor having respective contiguous and parallel conveying portions, wherein each of the trays of said single second conveyor is flush with the first conveyor in the level position, and an injection device mounted on a conveying portion of the first conveyor and comprising piston pushers suitable for moving in said conveying direction in register with and synchronously with the trays of the single second conveyor, and for moving transversely relative to said conveying direction so as to transfer the parcels or articles in crosswise translation from the first conveyor to the trays as taught by Koetje et al. (US 9624043) in order to provide a stable and controllable movement of parcels from one conveyor to another. 
Regarding claim 2, Hopman et al. (US 9511954) teaches a sorting system wherein, in the tilted positions, the trays (Fig. 7 #3 “tray”) extend downwards in the direction opposite to the conveying direction (Fig. 7 trays #3 extend downwards opposite to conveying direction X) in which the parcels (Fig. 7 #5 “articles”) are conveyed on the single second conveyor. 
Regarding claim 3, Hopman et al. (US 9511954) teaches a sorting system wherein each tray (Fig. 7 #3 “tray”) is provided with a retractable flap (Fig. 7 #11 “locking member”) mounted to go between a closed position in which it is configured to retain a parcel or other postal article on the tray in the tilted position (Col. 6 lines 28-30) and an open position in which it is configured to release the parcel or other postal article from the tray in the tilted position (Col. 6 lines 30-31), and in that the sorting system further comprises a monitoring and control unit (Fig. 8 #25 “controller”) suitable for causing the flap to move into the open position in such a manner that the parcel or article on the tray falls by gravity into an appropriate sorting outlet (Col. 5 line 65-Col. 6 line 4). 
Regarding claim 4, Hopman et al. (US 9511954) teaches a sorting system wherein the sorting system further comprises an actuator (Col. 6 lines 51-55) configured to put the flap into the open position (Col. 6 lines 24-34) under the control of the monitoring and control unit (Col. 5 line 65-Col. 6 line 4). 
Regarding claim 5, Hopman et al. (US 9511954) teaches a sorting system wherein the flap (Fig. 7 #11 “locking member”) is mounted to pivot on the tray in such a manner that opening the flap extends the downward tilting of the tray (Fig. 7 shows locking member #11 extending from downward tilting tray #3 when unlocked). 
Regarding claim 6, Hopman et al. (US 9511954) teaches a sorting system wherein each tray (Fig. 7 #3 “tray”) is provided with a retractable flap (Fig. 7 #11 “locking member”) mounted to go between a closed position in which it is configured to retain a parcel or other postal article on the tray in the tilted position (Col. 6 lines 28-30) and an open position in which it is configured to release the parcel or other postal article from the tray in the tilted position (Col. 6 lines 30-31), and in that the sorting system further comprises a monitoring and control unit (Fig. 8 #25 “controller”) suitable for causing the flap to move into the open position in such a manner that the parcel or article on the tray falls by gravity into an appropriate sorting outlet (Col. 5 line 65-Col. 6 line 4). 
Regarding claim 7, Hopman et al. (US 9511954) teaches a sorting system wherein the sorting system further comprises an actuator (Col. 6 lines 51-55) configured to put the flap into the open (Col. 6 lines 24-34) position under the control of the monitoring and control unit (Col. 5 line 65-Col. 6 line 4). 
Regarding claim 8, Hopman et al. (US 9511954) teaches a sorting system wherein the flap (Fig. 7 #11 “locking member”) is mounted to pivot on the tray in such a manner that opening the flap extends the downward tilting of the tray (Fig. 7 shows locking member #11 extending from downward tilting tray #3 when unlocked).
Response to Arguments
Applicant’s arguments, filed November 2nd, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koetje et al. (US 9624043). Koetje et al. (US 9624043) teaches the benefits of said first conveyor and said single second conveyor having respective contiguous and parallel conveying portions, wherein each of the trays of said single second conveyor is flush with the first conveyor in the level position and an injection device mounted on a conveying portion of the first conveyor and comprising piston pushers suitable for moving in said conveying direction in register with and synchronously with the trays of the single second conveyor, and for moving transversely relative to said conveying direction so as to transfer the parcels or articles in crosswise translation from the first conveyor to the second conveyor (see claim 1). Additionally, Koetje et al. (US 9624043) explains that articles which are transferred to the second conveyor may be a variety of shapes and sizes and are aligned along an imaginary line reached by the pusher shoes (Col. 8 lines 20-29), such that the articles are ready to be sorted without further alignment (Col. 8 lines 30-35). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                               

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653